UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-16880 BNL FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) IOWA 42-1239454 (State of incorporation) (I.R.S. Employer Identification No.) 7010 Hwy 71 W., Ste 100 Austin, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(512) 383-0220 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo r Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerr Accelerated filer r Non-accelerated filer r Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesrNo x As of March 31, 2011, the Registrant had 15,078,935 shares of Common Stock, no par value, outstanding. Table of Contents Table of Contents Page PART I Financial Information Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Control and Procedures 17 PART II Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 Table of Contents BNL FINANCIAL CORPORATION AND SUBSIDIARIES PART I - FINANCIAL INFORMATION Item 1. Financial Statements REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors BNL Financial Corporation We have reviewed the accompanying Consolidated Balance Sheet of BNL Financial Corporation and Subsidiaries as of March 31, 2011 and the related Consolidated Statements of Income and Comprehensive Income for the three-month periods ended March 31, 2011 and 2010 and the Consolidated Statements of Cash Flows for the three-month periods ended March 31, 2011 and 2010.These interim financial statements are the responsibility of the Corporation’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board, the Consolidated Balance Sheet of BNL Financial Corporation and Subsidiaries as of December31, 2010 and the related Consolidated Statements of Income and Comprehensive Income, Changes in Shareholders’ Equity and Cash Flows for the year then ended (not presented herein); and in our report dated March 31, 2011, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying Consolidated Balance Sheet as of December31, 2010 is fairly stated, in all material respects, in relation to the Consolidated Balance Sheet from which it has been derived. /s/ Smith, Carney & Co. Oklahoma City,Oklahoma SMITH, CARNEY & CO., p.c. May 13, 2011 3 Table of Contents BNL FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS 2011 (Unaudited) 2010 (Audited) Cash and cash equivalents $ $ Investment in fixed maturities, at amortized cost, Held to Maturity (fair value $17,683,996; $15,057,111, respectively) Other long-term investments (fair value $871,430, $876,423) Investment in equity securities (cost $961,882, $834,268) Total Investments, Including Cash and Cash Equivalents Accrued investment income Furniture and equipment, net Deferred policy acquisition costs Policy loans Receivable from reinsurer Premiums due and unpaid Income tax assets Intangible assets Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Liabilities for future policy benefits $ $ Policy claims payable Annuity deposits Deferred annuity profits Premium deposit funds Supplementary contracts without life contingencies Advanced and unallocated premium Commissions payable Accrued taxes and expenses Bonds payable Other liabilities Total Liabilities Shareholders' Equity: Common stock, $.02 stated value, 45,000,000 shares authorized, 15,463,965shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income Accumulated surplus Treasury stock, at cost, 385,030; 382,030 shares, respectively ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes and Independent Accountants’ Report 4 Table of Contents BNL FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Three Months Ended March 31, (Unaudited) (Unaudited) Income: Premium income $ $ Vision insurance income Net investment income Realized gains (losses)on debt retirement - ) Realized gains (losses) ) - Total Income Expenses: Liability for future policy benefits expense ) ) Policy benefits and other insurance costs Amortization of deferred policy acquisition costs ) Operating expenses Taxes, other than income, fees and assessments Total Expenses Income from Operations before Income Taxes Provision for income taxes Net Income $ $ Net income per common share (basic and diluted) $ $ Weighted average number of fully paid common shares Other comprehensive income, net of tax: Unrealized gains on securities: Unrealized holding gain arising during period (net of tax) $ $ Other Comprehensive Income Comprehensive Income $ $ See accompanying notes and Independent Accountants’ Report 5 Table of Contents BNL FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Realized gain on investments ) - Realized losson debt retirement - Decrease in deferred tax asset ) ) Depreciation Amortization of deferred acquisition costs, and intangibles Accretion of bond discount Change in assets and liabilities: Increase in accrued investment income ) ) Decrease in premiums due and unpaid Decrease in liability for future policy benefits ) ) Increase in policy claims payable Increase (decrease) in annuity deposits and deferred profits ) Increase (decrease) in premium deposit funds 58 ) Increase in advanced and unallocated premium Increase in commissions payable Other, increase Net Cash Provided By Operating Activities Cash flows from investing activities: Proceeds from maturity or redemption - Held to Maturity Investments Purchase of furniture and equipment ) ) Purchase of fixed maturity securities - Held to Maturity Investments ) ) Purchase of equity securities ) - Other investments – Line of credit payments received - Net Cash Used In Investing Activities ) ) Cash flows from financing activities: Net payments on supplementary contracts ) ) Purchase of treasury stock ) ) Dividends to shareholders - ) Bonds payable purchased ) ) Exercised stock options - Net Cash Used In Financing Activities ) ) Net Decrease in Cash and Cash Equivalents ) ) Cash And Cash Equivalents, Beginning Of Period Cash And Cash Equivalents, End Of Period $ $ See accompanying notes and Independent Accountant’s Report 6 Table of Contents BNL FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.Basis of Presentation The accompanying Consolidated Financial Statements (unaudited) as of March 31, 2011 have been reviewed by independent certified public accountants. In the opinion of management, the aforementioned financial statements contain all adjustments necessary to present fairly the financial position as of March 31, 2011, and the results of operations and cash flows for the period ended March 31, 2011.All such adjustments are of a normal and recurring nature. The statements have been prepared to conform to the requirements of Form 10-Q and do not necessarily include all disclosures required by generally accepted accounting principles (GAAP). The reader should refer to the Company's Annual Report on Form 10-K for the year ended December 31, 2010, previously filed with the Commission, for financial statements for the year ended December 31, 2010, prepared in accordance with GAAP. Net income per share of common stock is based on the weighted average number of outstanding common shares. 2.Change in Accounting Estimate The group dental claims loss ratio was 62.17% during the first three months of 2011 compared to 62.41% for the same period in 2010.The claims liability at December 31, 2010 was over estimated by approximately $12,000, which had the effect of decreasing claims expense in 2011 in accordance with the ASC 250-10 requirements regarding accounting for a change in estimate.The over estimation of claims liability at December 31, 2010 resulted in an increase in net income of approximately $9,960, net of tax, for the three months ended March 31, 2011.Due to the monthly fluctuation in claims incurred this accrual is difficult to estimate. 3.Investments The amortized cost and estimated market value of investments in fixed maturity securities are as follows: Portfolio Designated “Held to Maturity” March 31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Market Value US Treasury securities and obligations of US government corporations and agencies $ Canadian government Corporate securities Mortgage-backed securities GNMA and FNMA CMO Totals $ 7 Table of Contents The amortized cost and estimated fair value of investments in fixed maturity securities at March 31, 2011 by contractual maturity are shown below.Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties and because most mortgage-backed securities provide for periodic payments throughout their life. Held to Maturity March 31, 2011 Estimated Amortized Cost Market Value Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Mortgage-backed securities $ $ Proceeds from sales and maturities of investments in fixed maturity securities, and equity securities for the three month period ended March 31, 2011 and 2010 were $540,188 and $1,355,400 respectively.Gross gains were $11 and $0 and gross losses were $253 and $0 as of March 31, 2011 and 2010, respectively. Investment in equity securities at March 31, 2011 represents common stock investments as follows: Cost Market Value Banks, trusts andinsurance companies $ $ Industrial and other $ $ Other long-term investments of $1,054,418 consist of a convertible debenture loan investment (“Debenture”) to EPSI Benefits, Inc. (“EBI”).The original loan, dated July 25, 2001, was $1,357,407 at 14% interest.Monthly principal payments were scheduled to begin on September 15, 2008 with a maturity date of August 15, 2015.On July 14, 2008, the Company and EBI amended the Debenture whereby the monthly principal payments will start on September 15, 2013 with the maturity date extended to August 15, 2020. In accordance with applicable generally accepted accounting principles the Company analyzes discounted expected future cash flows and in prior years established an allowance for credit losses in the amount of $302,989 resulting in a net book value of $1,054,418.Interest on the debentures is and has been current. 8 Table of Contents The Company’s policy for recognizing interest income on impaired investments is to recognize interest under the stated loan terms.Interest on the investment is and has been current. The average book value on impaired investments during the period ended March 31, 2011 was $1,054,418.Interest income recognized in 2011 on the impaired investments was $47,508. Activity in the allowance for credit losses is as follows: Beginning Balance $ Additions charged to operations - Direct write downs - Recoveries previously charged to operations - Ending Balance $ In the first quarter of 2011 the Company recognized an other than temporary impairment on the 6,100 shares of common stock of Treaty Oak Bank and wrote the stock down to $0, for a realized loss of $3,050.The stock was purchased for $50,813 or $8.33 a share.The bank’s stock was written down to market value of $0.50 at September 30, 2010. The Company’s conservative investment philosophies minimize market risk and risk of default by investing in high quality debt instruments with staggered maturity dates.The Company does not hedge investment risk through the use of derivative financial instruments.The market value of the Company’s investments in debt instruments varies with changes in interest rates.A significant increase in interest rates could cause decreases in the market values of investments and have a negative effect on comprehensive income and capital. The following table shows the gross unrealized losses and fair value of the Company’s investments with unrealized losses that are not deemed to be other than temporarily impaired, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at March 31, 2011. Less than 12 Months 12 Months or Greater Total Description of Securities Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Investment in Fixed Maturities, Held to Maturity US Treasury securities and obligations of US government corporations and agencies $ $ $ - $ - $ $ Canadian government Corporate securities Mortgage-backed securities GNMA and FNMA CMO Totals $ Other Long-Term Investments $ - $ - $ Totals $ - $ - $ Equity Securities $ Totals $ 9 Table of Contents U.S. Treasury and U.S. Government Agency Obligations The unrealized losses on the Company's investments in U.S. Treasury and U. S. Government Agency obligations are all less than 12 months old.The contractual terms of those investments do not permit the issuer to settle the securities at a price less than the amortized cost of the investment.Because the Company has the ability and intent to hold those investments until a recovery of fair value, which may be maturity or until they are called, the Company does not consider those investments to be other than temporarily impaired at March 31, 2011. Federal Agency Mortgage-Backed Securities The unrealized losses on the Company's investment in federal agency mortgage-backed securities are not material at December 31, 2010.The contractual cash flows of those investments are guaranteed by an agency of the U.S. government. Accordingly, it is expected that the securities would not be settled at a price less than the amortized cost of the Company's investment. Because the decline in market value is attributable to factors other than credit quality, and because the Company has the ability and intent to hold those investments until a recovery of fair value, which may be maturity, the Company does not consider those investments to be other-than-temporarily impaired at March 31, 2011. Corporate Bonds The following table discloses the unrealized losses on corporate bonds with significant unrealized losses. Corporate Bonds March 31, 2011 S&P Rating Amortized Book Value Gross Unrealized Gains Estimated Market Value American General Finance B $ $ $ MBIA B Totals $ $ $ The corporate bonds with unrealized losses in the table are insurance corporations that have had their fair value increase significantly in 2010 and in the first quarter of 2011.The Company currently does not believe it is probable that it will be unable to collect all amounts due according to the contractual terms of the investments.Therefore, it is expected that the debentures would not be settled at a price less than the amortized cost of the investment. Because the Company has the ability and intent to hold these investments until a recovery of fair value, which may be maturity, it does not consider the investments to be other than temporarily impaired at March 31, 2011. Marketable Equity Securities The table below discloses the unrealized losses on the Company’s marketable equity securities. Equity Securities March 31, 2011 Cost Gross Unrealized Losses Estimated Market Value Garmin LTD $ $ ) $ Regions Financial Corporation ) International Assets ) Totals $ $ ) $ 10 Table of Contents The Company's marketable equity securities include a variety of industries.Garmin LTD has the largest unrealized loss of $101,812, which is approximately a 46% decrease in value. Garmin manufactures communication and navigational products, and they are the leader in personal navigational devices.Garmin was profitable in 2010.Regions Financial Corporation has suffered from the recession and the reduced demand for loans.The Company evaluated the near-term prospects of the issuers in relation to the severity and duration of the impairment. Based on that evaluation and the Company's ability and intent to hold those investments for a reasonable period of time sufficient for a forecasted recovery of fair value, the Company does not consider those investments to be other than temporarily impaired at March 31, 2011. 4.Fair Value of Financial Instruments Effective January 1, 2008, the Company adopted ASC 820, which, among other things, requires enhanced disclosures about assets and liabilities carried at fair value.ASC 820 establishes a hierarchal disclosure framework associated with the level of observable pricing to be utilized in measuring assets and liabilities at fair value.The three broad levels defined by ASC 820 hierarchy are as follows: Level 1 – Fair value is based on unadjusted quoted prices in active markets that are accessible to the Company for identical assets or liabilities.These generally provide the most reliable evidence and are used to measure fair value whenever available.The Company’s level 1 assets and liabilities primarily include equity securities that are traded in an active exchange market.Valuations are obtained from readily available pricing sources for market transactions involving identical assets or liabilities. Level 2 – Fair value is based on significant inputs, other than Level 1 inputs, that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the asset or liability through corroboration with observable market data.Level 2 inputs include quoted market prices in active markets for similar assets and liabilities, quoted market prices in markets that are not active for identical or similar assets or liabilities and other observable inputs.The Company’s Level 2 assets and liabilities include: fixed maturities (corporate public, most government securities, certain asset-backed and mortgage-backed securities, etc.), certain equity securities, short-term investments and cash equivalents (primarily money market funds).Valuations are generally obtained from third party pricing services for identical or comparable assets or liabilities. Level 3 – Fair value is based on significant unobservable inputs for the asset or liability.These inputs reflect the Company’s assumptions about the assumptions market participants would use in pricing the asset or liability.The Company’s Level 3 assets and liabilities primarily include certain private fixed maturities.Valuations are determined using valuation methodologies such as discounted cash flow models, other similar techniques and consultation with investment brokers. 11 Table of Contents The table below presents the balances of assets and liabilities measured at fair value on a recurring basis, as of March 31, 2011. Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Trading Securities Equity Securities – Banks $ $
